FILED
                           NOT FOR PUBLICATION                              JUL 01 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10029

              Plaintiff - Appellee,              D.C. No. 4:08-cr-00712-FRZ

  v.                                             MEMORANDUM *

FRANCISCO JAVIER CERON-GOMEZ,
a.k.a. Raul Gomez-Hernandez,

              Defendant - Appellant.



UNITED STATES OF AMERICA,                        No. 09-10031

              Plaintiff - Appellee,              D.C. No. 4:04-cr-01945-FRZ

  v.

FRANCISCO JAVIER CERON-GOMEZ,
a.k.a. Raul Gomez-Hernandez,

              Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Frank R. Zapata, District Judge, Presiding


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

      In these consolidated appeals, Francisco Javier Ceron-Gomez appeals from

(1) his guilty-plea conviction and 77-month sentence for illegal re-entry after

deportation, in violation of 8 U.S.C. § 1326; and (2) the district court’s judgment

revoking his supervised release and imposing an 18-month sentence of

imprisonment. Pursuant to Anders v. California, 386 U.S. 738 (1967),

Ceron-Gomez’s counsel has filed a brief stating there are no grounds for relief,

along with a motion to withdraw as counsel of record. No pro se supplemental

brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED, and the district court’s

judgment is AFFIRMED.




          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                           2                                      09-10029